Citation Nr: 1038057	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for right knee chondromalacia 
since January 25, 2006?

2.  What evaluation is warranted for a fifth cranial nerve 
disability due to a dental implant since January 25, 2006?


INTRODUCTION

The Veteran served on active duty from April 1998 to April 2002. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In November 2008, the Board remanded these claims for further 
development.

The issue of entitlement to service connection and a 
separate rating for temporomandibular joint dysfunction is 
presented in the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Since January 25, 2006, right knee chondromalacia has not 
been manifested by either flexion limited to 60 degrees, 
extension limited to 5 degrees, or by moderate  recurrent 
subluxation or lateral instability.

2.  The evidence in this case does not show such an exceptional 
disability picture that the assigned schedular evaluation for 
right knee chondromalacia is inadequate.

3.  The preponderance of competent and credible evidence shows 
that a fifth cranial nerve disability due to a dental implant is 
neuralgia.

4.  Since January 25, 2006, the Veteran has been receiving the 
maximum schedular rating for fifth cranial nerve neuralgia.

5.  The evidence in this case does not show such an exceptional 
disability picture that the assigned schedular evaluation for 
fifth cranial nerve neuralgia is inadequate.


CONCLUSIONS OF LAW

1.  Right knee chondromalacia has not met the criteria for an 
evaluation greater than 10 percent since January 25, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5260, 
5261, 5257 (2009).

2.  The criteria for referral of right knee chondromalacia for 
consideration on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2009).

3.  Fifth cranial nerve neuralgia did not meet the criteria for 
an evaluation greater than 10 percent since January 25, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. § 4.124a, Diagnostic Code 8405 (2009).

4.  The criteria for referral of fifth cranial nerve neuralgia 
for consideration on an extra-schedular basis are not met.  38 
C.F.R. § 3.321(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  

Pursuant to the Board's remand, the RO asked the appellant to 
identify all relevant treatment.  The RO obtained identified VA 
treatment records, as well as records from Dr. Chan and 
Winchester Hospital.  In February 2009, the RO contacted Dr. 
Maloney, who indicated that he merely referred the claimant to an 
oral surgeon and did not actually treat him.  The RO attempted to 
obtain records from Dr. Portnay, but the Veteran requested that 
the RO not wait for Dr. Portnay to respond, so that the Board 
could readjudicate the claim.  

Pursuant to the Board's remand, the RO afforded the Veteran VA 
orthopedic and neurological examinations.  The RO did not 
schedule the appellant for a dental examination.  Nonetheless, 
the May 2010 VA neurological examination report is adequate for 
adjudicating the fifth cranial nerve disorder because the 
examiner identified the type of neurological disorder, as well as 
the nature and extent of any impairment in a sufficient manner to 
rate the cranial nerve disorder.  Thus, a dental examination is 
now found to be unnecessary for the adjudication of that claim.  
Although the Secretary is required to comply with remand orders, 
it is substantial compliance, not absolute compliance, that is 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no violation of due process when the 
examiner made the ultimate determination required by the Board's 
remand, because such determination "more than substantially 
complied with the Board's remand order").  The Board, therefore, 
finds that the RO substantially complied with the remand 
instructions.  Hence, another remand is not in order.

In short, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file to include the private medical records identified by the 
appellant.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Right knee chondromalacia

Governing law and regulations
 
The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).
 
Leg flexion limited to 60 degrees warrants a noncompensable 
evaluation, and flexion limited to 45 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5 degrees warrants a noncompensable 
evaluation and extension limited to 10 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
VA General Counsel has held that separate ratings may be assigned 
in cases where a service-connected knee disability includes both 
a compensable limitation of flexion under Diagnostic Code 5260 
and a compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable under 
each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 
(2004).  The basis for the opinion is that the knee has separate 
planes of movement, each of which is potentially compensable.  
Id.
 
Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or instability, and a 20 percent evaluation 
is assigned for moderate recurrent subluxation or instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Ankylosis is not shown in this case given that the appellant is 
able to move his right knee in all possible planes of movement.
 
Arthritis manifested by limitation of motion and instability of 
the knee are two separate disabilities, and a veteran may be 
rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is 
rated under instability of the knee, those two disabilities may 
be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 or 5010 and Diagnostic Code 5257).

Under Diagnostic Code 5258, a 20 percent rating is warranted for 
a dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Analysis
 
In a September 2006 rating decision, VA granted entitlement to 
service connection for right knee chondromalacia and assigned a 
10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257 effective January 25, 2006.  

The Veteran has complained of locking once to three times a month 
along pain and occasional right knee effusion.  A review of the 
VA examination reports shows that there is no evidence of a 
dislocated meniscus (semilunar cartilage).  The May 2010 VA 
examiner specifically noted that there was no meniscus 
abnormality, and an April 2008 magnetic resonating imaging (MRI) 
scan of the right knee was normal.  Therefore, Diagnostic Code 
5258 is not applicable to this claim.  38 C.F.R. § 4.71a.

Since arthritis has not been diagnosed, the right knee disability 
cannot be separately rated based on both limitation of motion and 
instability of the knee.  Nonetheless, the Board must consider 
whether a rating in excess of 10 percent is warranted on the 
basis of limitation of motion or instability.  

A review of the July 2006 and May 2010 VA examination reports, as 
well as VA treatment records, shows since January 25, 2006, right 
knee chondromalacia has not been manifested by flexion limited to 
60 degrees or extension limited to 5 degrees.  The July 2006 VA 
examination report reveals that extension was to zero degrees, 
and an April 2008 VA treatment record reflects that there was 
full range of motion in flexion and extension.  The May 2010 VA 
examination report shows that right knee flexion was to 110 
degrees and extension was to zero degrees.  Therefore, a 
compensable rating based either on a limitation of flexion or 
extension is not warranted and the right knee disability is more 
appropriately rated pursuant to Diagnostic Code 5257.  

A review of the July 2006 and May 2010 VA examination reports as 
well as VA treatment records shows since January 25, 2006, right 
knee chondromalacia has not been manifested by moderate recurrent 
subluxation or lateral instability.  At the July 2006 VA 
examination, the Veteran had excellent stability to varus and 
valgus strain, and anterior drawer and Lachman tests were 
negative.  The July 2006 VA examiner diagnosed mild traumatic 
right knee chondromalacia.  At the May 2010 VA examination, the 
appellant denied any episodes of dislocation or subluxation.  
Although the claimant complained of instability, physical 
examination of the right knee revealed no instability.  The Board  
places greater weight on the objective medical evidence 
indicating that there is no instability than on the Veteran's 
reporting.  

Under DeLuca v. Brown, 8 Vet. App. 202 (1995), the evaluation of 
a service-connected disability involving a joint rated on 
limitation of motion requires consideration of functional loss 
due to pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45.  Id. at 204-07.  The May 2010 VA 
examiner noted that there was objective evidence of pain 
following repetitive motion but no additional limitations were 
present after three repetitions of range of motion.  Therefore, 
even when considering the impact of pain and other findings on 
the Veteran's functionality, a higher schedular evaluation based 
on limitation of motion is not warranted because there is no 
arthritis, because there is no pathology evidenced by the visible 
behavior of the claimant undertaking the motion, and because 
there was no evidence of disuse, either through atrophy or the 
condition of the skin.  There was also no objective evidence of 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, or swelling. 

As for a higher rating based on functional loss under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, the United States Court of Appeals 
for Veterans Claims (the Court) has held that where a diagnostic 
code is not predicated on a limited range of motion alone the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The symptoms presented by the Veteran's right knee chondromalacia 
are fully contemplated by the rating schedule.  There is no 
evidence that his disability picture is exceptional when compared 
to other veterans with the same or similar disability.  There is 
no evidence that this disability at any time during the appellate 
term necessitated frequent hospitalization, or that this 
disability alone caused a marked interference with employment.  
While the May 2010 VA examiner noted that the appellant is on 
light duty at his job as a police officer and does not earn basic 
pay, the examination reports, in and of themselves preponderate 
against finding that employment interference due to the right 
knee disability alone has caused impairment with employment over 
and above that contemplated in the assigned 10 percent schedular 
rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high 
rating is recognition that the impairment makes it difficult to 
obtain or keep employment.).  Thus, the Board finds no evidence 
to indicate referral for extraschedular consideration.  Thun v. 
Peake, 22 Vet. App. 111 (2008).
 
The appeal is denied.

A fifth cranial nerve disability due to a dental implant

Governing law and regulations

Diagnostic Code 8205 provides the rating criteria for neuropathy 
of the fifth (trigeminal) cranial nerve.  A 10 percent rating is 
warranted for moderate incomplete paralysis.  A 30 percent rating 
is warranted for severe incomplete paralysis.  38 C.F.R. § 
4.124a, DC 8205 (2009).  Neuritis of that nerve is rated on the 
same scale with a maximum equal to severe incomplete paralysis.  
38 C.F.R. § 4.123 (2009); 38 C.F.R. § 4.124a, Diagnostic Code 
8305 (2009).  Neuralgia is rated on the same scale with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 
(2009); 38 C.F.R. § 4.124a, Diagnostic Code 8405 (2009).  

Analysis
 
In a September 2006 rating decision, VA granted entitlement to 
service connection for fifth cranial nerve disability due to a 
dental implant and assigned a 10 percent rating pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8205 effective January 25, 
2006. 

The first matter is whether the Veteran's disability is 
neuropathy, neuritis, or neuralgia.  There is conflicting 
evidence on the nature of the appellant's disability.  A July 
2006 VA cranial nerves examiner diagnosed trigeminal neuropathy, 
neuritis, and neuralgia.  A July 2006 VA dental examiner, a 
dentist, diagnosed mild neuropathy secondary to a dental implant 
placement.  In contrast, however, an October 2008 VA pain clinic 
treatment record reflects a diagnosis of neuralgia, made by a 
medical doctor.  Following a May 2010 examination the VA 
examiner, a neurologist also diagnosed neuralgia.  

Factors for assessing the probative value of a medical opinion 
include the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the doctor did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
The May 2010 VA examiner, unlike the previous VA examiners, had 
access to the claims file as it currently exists.  The question, 
however, is whether the May 2010 VA examiner was informed of 
relevant facts in rendering a medical opinion based on a review 
of the claims file that the other examiners did not consider.  
Id.  

In this case, the May 2010 VA examiner was aware of the various 
diagnoses.  The Board also notes that May 2010 VA examiner is a 
medical doctor with expertise in neurology instead of a dentist.  
Hence, that examiner has greater expertise in evaluating 
neurological disorders than a dentist who treats dental 
disabilities, and not neurological disorders.  For these reasons, 
the Board places great weight on the May 2010 VA examiner's 
diagnosis of neuralgia.  See Black v. Brown, 10 Vet. App. 297, 
284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).  

The choice of Diagnostic Code requires consideration of 
characteristic findings sufficient to identify the disease or 
disability.  38 C.F.R. § 4.21 (2009).  In light of the greater 
expertise, training and knowledge held by the May 2010 examiner 
the Board finds that the preponderance of competent and credible 
evidence shows that the fifth cranial nerve disability due to a 
dental implant is neuralgia.  Therefore, the neurological 
disorder will be rated under Diagnostic Code 8405.  The neuralgia 
is assigned a 10 percent rating based on moderate incomplete 
paralysis.  This is the maximum allowable rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8405.  See 38 C.F.R. § 4.124.  
  
Turning to extraschedular consideration, the symptoms presented 
by the Veteran's neuralgia are fully contemplated by the rating 
schedule.  There is no evidence that his disability picture was 
exceptional when compared to other veterans with the same or 
similar disability.  There is no evidence that this disability at 
any time during the appellate term necessitated frequent 
hospitalization, or that this disability alone caused a marked 
interference with employment.  The May 2010 VA examiner noted 
that based on the "severe nature of his disability," the 
appellant was justified in seeking an increased rating.  A July 
2008 VA treatment record shows that he was on light duty for two 
weeks at his job as a police officer due to treatment of his 
neuropathic pain, and an October 2008 VA treatment record 
reflects that his constant pain was causing employment problems.  
Finally, the record shows that the appellant has been treated for 
infectious symptoms.  Nonetheless, the examination reports and VA 
treatment records, in and of themselves, preponderate against 
finding that employment interference due to neuralgia alone has 
caused impairment with employment over and above that 
contemplated by the assigned 10 percent schedular rating.  Van 
Hoose.  The rating schedule specifically contemplates the fact 
that the appellant suffers from neuralgia.  Thus, the Board finds 
no evidence that referral for extraschedular consideration is in 
order.  Thun.
 
The appeal is denied.
 
In reaching these decisions the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for right 
knee chondromalacia since January 25, 2006, is denied.

Entitlement to an evaluation in excess of 10 percent for a fifth 
cranial nerve disability due to a dental implant since January 
25, 2006, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


